Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 10 - 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2015/0240440) in view of Riles (US 4,669,918) and Luyties (US 4,867,611).
Regarding claim 1, Johns discloses an apparatus, comprising: a lower platform block (jacket module 310), comprising: a first frame (horizontal and diagonal beams of body 312); a plurality of docking assemblies (box components 314) connected to the first frame; a plurality of first conductor tubes (substantially vertical beams of body 312) connected to the first frame; and a first plurality of connectors (pin components 316) connected to the first conductor tubes; a jacket connector block (jacket module 324), comprising: a second frame (horizontal and diagonal beams of body 334); a plurality of second conductor tubes (vertical beams of body 334) connected to the second frame; a second plurality of connectors (box components 338) coupled to first ends of the second conductor tubes to releasably engage the first plurality of connectors (316) to align the second conductor tubes with the first conductor tubes, wherein a first plurality of removable guides (guide pins 340) are located at the first ends of the second conductor tubes; and a third plurality of connectors (pin components 336) coupled to second ends of the second conductor tubes; and a platform deck block (top side module 322), comprising: a third frame defining a deck (see Fig. 3D; paragraph 0006); a plurality of third conductor tubes (vertical beams to which box components 330 are attached) connected to the third frame; and a fourth plurality of connectors (box components 330) coupled to the third conductor tubes to releasably engage the third plurality of connectors (336) to align the third conductor tubes with the second conductor tubes, a second plurality of removable guides (guide pins 332) coupled to the third conductor tubes, wherein the pluralities of first, second, and third conductor tubes are mated to define conductor tubes from the lower platform block to the platform deck block, (Figs. 3A - 3D; paragraphs 0006 and 0066 - 0070). Johns fails to disclose at the first ends of the second conductor tubes, a first plurality of removable guides are removably coupled within a first interior of the plurality of second conductor tubes; a second plurality of removable guides are removably coupled within a second interior of the plurality of third conductor tubes; and wherein one of the guides of the second plurality of guides is longer than the remaining guides of the second plurality of guides such that the one longer guide of the second plurality of guides mates first with the second conductor tubes to provide an initial alignment and allow subsequent mating with the remaining guides of the second plurality of guides. Riles teaches at the first end of the second conductor tube (leg 93), a first removable guide (male extension 92) is removably coupled (see lock 94) within a first interior of the plurality of second conductor tubes (93) (Figs. 12 and 14; col. 9, line 61 - col. 10, line 33).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first plurality of removable guides and each of the second plurality of removable guides as disclosed above with the removable guide that is removably coupled within a first interior of the second conductor tube as taught by Riles to allow each of the first plurality of removable guides and the second plurality of removable guides to be removed from the associated connector to which the removable guide is attached for repair or replacement.  Riles fails to teach wherein one of the guides of the second plurality of guides is longer than the remaining guides of the second plurality of guides such that the one longer guide of the second plurality of guides mates first with the second conductor tubes to provide an initial alignment and allow subsequent mating with the remaining guides of the second plurality of guides.  Luyties teaches one of the guides (primary lead docking pole 36A) of a plurality of guides (docking poles 36) is longer than the remaining guides (secondary lead docking pole 36B and remaining docking poles 36C) of the plurality of guides such that the one longer guide of the plurality of guides mates first with a second conductor tube (receptacle 38 of jacket section 18) to provide an initial alignment and allow subsequent mating with the remaining guides of the plurality of guides (Figs. 2 - 4; col. 3, lines 7 - 44).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified second plurality of guides as disclosed above with the one longer guide of the second plurality of guides as taught by Luyties to allow the remaining guides of the second plurality of guides to rotationally align with the corresponding receptacles by rotating about the engaged one longer guide.  
Regarding claims 2 and 12, Johns further discloses a plurality of first conductor guides (guide pins 320) connected to the first frame and aligned with the first conductor tubes (substantially vertical beams of body 312)  (Fig. 3B; paragraphs 0067 and 0068).
Regarding claim 3, Johns fails to explicitly disclose a plurality of docking receptacles defined in the deck. Johns teaches a plurality of top side modules mated to drilling platforms (paragraph 0007) and docking receptacles (connectors, which are functionally equivalent to receptacles) would obviously be required for mating between top side modules and the deck.
Regarding claims 10 and 20, Johns further discloses the jacket connector block (324) comprises a plurality of interconnected segments (jacket modules 424, 440) (Figs. 4A and 4B; paragraph 0072 and 0073).
Regarding claim 11, Johns discloses a method, comprising: providing a lower platform block (310) including a first frame (horizontal and diagonal beams of body 312), a plurality of docking assemblies (314) connected to the first frame, and a plurality of first conductor tubes (substantially vertical beams of body 312) connected to the first frame; releasably coupling at least a first jacket connector block (324) including a second frame (horizontal and diagonal beams of body 334); and a plurality of second conductor tubes (vertical beams of body 334) connected to the second frame to the lower platform block to align the second conductor tubes with the first conductor tubes via a first plurality of removable guides (guide pins 340); and releasably coupling a platform deck block (322) including a third frame defining a deck (see Fig. 3D; paragraph 0006) and a plurality of third conductor tubes (vertical beams to which box components 330 are attached) connected to the third frame to the first jacket connector to align the third conductor tubes with the second conductor tubes via a second plurality of removable guides (guide pins 332), wherein the first, second, and third conductor tubes define conductor tubes from the lower platform block to the platform deck block (Figs. 3A -3D; paragraphs 0006 and 0066 - 0070).  Johns fails to disclose a first plurality of removable guides removably coupled within a first interior of the plurality of second conductor tubes, wherein aligning the second conductor tubes with the first conductor tubes further comprises mating one removable guide of the first plurality of removable guides that is longer than the remaining guides of the first plurality of removable guides first with the first conductor tubes to provide an initial alignment and allow subsequent mating with the remaining removable guides of the first plurality of removable guides; and a second plurality of removable guides removably coupled within a second interior of the plurality of third conductor tubes, wherein aligning the third conductor tubes with the second conductor tubes further comprises mating one removable guide of the second plurality of removable guides that is longer than the remaining guides of the second plurality of removable guides first with the second conductor tubes to provide an initial alignment and allow subsequent mating with the remaining removable guides of the second plurality of removable guides. Riles teaches at the first end of the second conductor tube (leg 93), a first removable guide (male extension 92) is removably coupled (see lock 94) within a first interior of the plurality of second conductor tubes (93) (Figs. 12 and 14; col. 9, line 61 - col. 10, line 33).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first plurality of removable guides and each of the second plurality of removable guides as disclosed above with the removable guide that is removably coupled within a first interior of the second conductor tube as taught by Riles to allow each of the first plurality of removable guides and the second plurality of removable guides to be removed from the associated connector to which the removable guide is attached for repair or replacement.  Riles fails to teach wherein one of the guides of the second plurality of guides is longer than the remaining guides of the second plurality of guides such that the one longer guide of the second plurality of guides mates first with the second conductor tubes to provide an initial alignment and allow subsequent mating with the remaining guides of the second plurality of guides.  Luyties teaches one of the guides (primary lead docking pole 36A) of a plurality of guides (docking poles 36) is longer than the remaining guides (secondary lead docking pole 36B and remaining docking poles 36C) of the plurality of guides such that the one longer guide of the plurality of guides mates first with a second conductor tube (receptacle 38 of jacket section 18) to provide an initial alignment and allow subsequent mating with the remaining guides of the plurality of guides (Figs. 2 - 4; col. 3, lines 7 - 44).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified second plurality of guides as disclosed above with the one longer guide of the second plurality of guides as taught by Luyties to allow the remaining guides of the second plurality of guides to rotationally align with the corresponding receptacles by rotating about the engaged one longer guide.  

Claims 3 - 6 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. in view of Riles and Luyties as applied to claims 1 and 11 above, and further in view of Cox (US 4,666,340).
Regarding claims 3 and 4, Johns in view of Riles and Luyties discloses all of the claim limitations except for explicitly teaches a plurality of docking receptacles defined in the deck, the docking receptacle comprising a frame member and a docking node coupled to the frame member. Cox teaches a plurality of docking receptacles (deck nodes 39, docking nodes 55) defined in the deck, the docking receptacle comprising a frame member (50, 52, 54) and a docking node (39, 55a, 55b) coupled to the frame member (Figs. 1, 2, and 5 - 7; col. 4, line 37 - col. 5, line 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking receptacles as taught by Cox to provide a means for securing the modules located on the platform deck block to the deck.
Regarding claim 5, Johns in view of Riles and Luyties fails to disclose a production block mounted to the docking node, the production block comprising a production block connector releasably connected to the docking node. Cox teaches a production block (drilling equipment module 47, 49) mounted to the docking node (39), the production block comprising a production block connector (bolt 57) releasably connected to the docking node (Fig. 5; col. 5, lines 53 - 56). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the production block and production block connector as taught by Cox to provide a means of releasably securing production equipment to the platform deck block that would allow production blocks to be removed from the deck after drilling operations have been completed.
Regarding claim 6, Johns in view of Riles and Luyties fails to disclose the docking node is coupled to the frame member at one of a plurality of predetermined positions along the frame member. Cox teaches the docking node (39, 55a, 55b) is coupled to the frame member (50, 52, 54) at one of a plurality of predetermined positions along the frame member (Figs. 5 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking nodes as taught by Cox to provide a means for securing production modules located on the platform deck block to the deck.
Regarding claim 13, Johns in view of Riles and Luyties fails to disclose a plurality of docking receptacles defined in the deck, and the method further comprises installing a first production block having a first processing capability in a first one of the plurality of docking receptacles. Cox teaches a plurality of docking receptacles (39, 55a, 55b) defined in the deck, and the method further comprises installing a first production block (wellhead module means 48) having a first processing capability in a first one of the plurality of docking receptacles (39, 55a, 55b) (Fig. 5; col. 5, lines 32 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking receptacles as taught by Cox to provide a means for securing production modules located on the platform deck block to the deck.
Regarding claim 14, Johns in view of Riles and Luyties fails to disclose removing the first production block from the first one of the plurality of docking receptacles; and installing a second production block having a second processing capability different than the first processing capability in the first one of the plurality of docking receptacles. Cox teaches removing the first production block (47) from the first one of the plurality of docking receptacles (39, 55a, 55b); and installing a second production block (49) having a second processing capability different than the first processing capability (col. 6, lines 4 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the steps of removing the first production block and installing the second production block as taught by Cox to allow different equipment to be installed on the deck during different stages of operation of the drilling platform. Although Cox fails to explicitly teach installing the second production block in the first one of the plurality of docking receptacles, given the apparatus and method as disclosed above the method of claim 14 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 15, Johns in view of Riles and Luyties fails to disclose the first one of the plurality of docking receptacles includes a frame member and a docking node, and the method comprises: coupling the docking node to frame member in one of a plurality of predefined positions; and coupling a first production block connector of the first production block to the docking node. Cox teaches the first one of the plurality of docking receptacles includes a frame member (50, 52, 54) and a docking node (39, 55a, 55b), and the method comprises: coupling the docking node to frame member in one of a plurality of predefined positions; and coupling a first production block connector (57) of the first production block (47) to the docking node (Fig. 5; col. 5, lines 53 - 56). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the production block and production block connector as taught by Cox to provide a means of releasably securing production equipment to the platform deck block that would allow production blocks to be removed from the deck after drilling operations have been completed.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. in view of Riles and Luyties as applied to claims 1 and 11 above, and further in view of Nelson (US 2018/0195250). Johns further discloses a foundation block (foundation module 302) coupled to the lower platform block (310), comprising: a fourth frame (base portion 308) (Figs. 3A - 3D; paragraphs 0066 - 0067). Johns in view of Riles and Luyties fails to disclose a plurality of suction cans coupled to the fourth frame; and a plurality of piles coupled to the fourth frame, wherein the piles engage the docking assemblies. Nelson teaches a plurality of suction cans (footings 15) coupled to the fourth frame (foundation structure 11); and a plurality of piles (legs 13) coupled to the fourth frame, wherein the piles engage the docking assemblies (fittings 24) (Figs. 3 - 5; paragraphs 0029 and 0031). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of suction cans and plurality of piles as taught by Nelson to provide a means of securing an offshore platform to the seabed.

Claims 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. in view of Riles, Luyties, and Nelson as applied to claims 7 and 17 above, and further in view of Uiyyasathian (US 9,988,783). Johns in view of Riles, Luyties, and Nelson discloses all of the claim limitations except a pile tube for engaging one of the plurality of piles; a frame tube coupled to the first frame; and a web coupling the frame tube to the pile tube. Uiyyasathian teaches a pile tube (sleeve assembly 206); a frame tube (leg 202) coupled to the first frame; and a web (shear assembly 204) coupling the frame tube to the pile tube (Figs. 1A - 1D and 2A -2C; col. 8, line 19 - col. 9, line 21) to secure the offshore platform to the seabed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pile tube, frame tube, and web as taught by Uiyyasathian to provide additional structural support for the offshore platform. Given the apparatus as disclosed above, the method of claim 19 would have been considered obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. in view of Riles and Luyties as applied to claim 1 above, and further in view of Uiyyasathian. Johns in view of Luyties discloses all of the claim limitations except a pile tube; a frame tube coupled to the first frame; and a web coupling the frame tube to the pile tube. Uiyyasathian teaches a pile tube (sleeve assembly 206); a frame tube (leg 202) coupled to the first frame; and a web (shear assembly 204) coupling the frame tube to the pile tube (Figs. 1A - 1D and 2A - 2C; col. 8, line 19 - col. 9, line 21) to secure the offshore platform to the seabed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pile tube, frame tube, and web as taught by Uiyyasathian to provide a means for securing an offshore platform to the seabed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. in view of Riles, Luyties, and Cox as applied to claim 15 above, and further in view of Magnuson (US 2012/0067642). Johns in view of Riles, Luyties, and Cox discloses all of the claim limitations except moving the docking nodes to a second one of the plurality of predefined positions. Magnuson teaches moving docking nodes (attachment points at which attachment between drilling modules 150a, 150b, and 150c and skidding system 120 occurs) to a second one of the plurality of predefined positions (locations to which the drilling modules 150a, 150b, 150c are moved via skidding systems 120) (Figs. 5A and 5B; paragraph 0079). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of moving the docking nodes as taught by Magnuson to allow different pieces of drilling equipment to be moved into an operational position on the same platform.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/16/2022